Citation Nr: 0911177	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-37 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, to include associated 
myelopathy and neuropathy causing arm pain.

2.  Entitlement to service connection for DDD of the 
lumbosacral spine.

3.  Entitlement to service connection for axonal sensorimotor 
neuropathy and radiculopathy of the lower extremities, 
claimed as leg pain. 

4.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2003 and 
July 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

The March 2003 rating decision denied, among other claims, 
service connection for arm pain.  During the course of the 
appeal, in June 2006, the RO granted a right wrist disability 
and appears to have dropped the generalized arm pain issue 
from the supplemental statement of the case issued 
thereafter.  A careful review of the medical evidence and the 
correspondence from the Veteran, however, shows that the arm 
pain for which he brought the claim is actually associated 
with his cervical spine disability.  As such, the first issue 
on the title page has been recharacterized to include the 
full extent of the disability claimed.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in April 
2008 to present testimony on the issues on appeal.  
Thereafter in May 2008 and February 2009, he submitted 
additional evidence, each time with a waiver of RO 
consideration of that evidence.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine, with 
associated myelopathy and neuropathy of the upper 
extremities, was first manifested many years after the 
veteran's service and has not been medically related to his 
service. 

2.  Degenerative disc disease of the lumbosacral spine is not 
related to a service-connected disability; likewise, it first 
manifested many years after the veteran's service and has not 
been medically related to his service.

3.  Axonal sensorimotor neuropathy and radiculopathy of the 
lower extremities were first manifested many years after the 
veteran's service and have not been medically related to his 
service.

4.  A current diagnosis of an underlying pathology to account 
for the Veteran's right shoulder pain and weakness is not 
demonstrated by the record.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine, with 
cervical myelopathy and neuropathy, was not incurred or 
aggravated in the Veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Degenerative disc disease of the lumbosacral spine is not 
proximately due to, or the result of, a service-connected 
disability; nor was it incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Axonal sensorimotor neuropathy and radiculopathy of the 
lower extremities were not incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008). 

4.  A right shoulder disability was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, September 2004, and 
November 2007, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2004 notices informed the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection and secondary service connection.  
They also explained the relative burdens of VA and the 
Veteran, relating the information and evidence that VA would 
seek to provide and that which he was expected to provide.  
The subsequent (2007) notice informed the Veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although two of these notices were delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in the 
January 2008 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured, including the Veteran's 
Social Security Administration records.  The Veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled.

Service Connection

The Veteran seeks service connection for several orthopedic 
and neurologic disabilities, which he contends are the result 
of a motorcycle accident in service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claims rely on a common set of facts, which is 
detailed here.  The merits of each claim individually will be 
discussed below.  Service treatment records and the Veteran's 
April 2008 hearing testimony before the undersigned confirm 
that in December 1972, the Veteran was on a motorcycle when 
he collided head-on with a vehicle, going through the 
windshield of that vehicle.  A March 2003 VA determination 
found that the accident was in the line of duty and not due 
to willful misconduct.  Hospital records reveal that he had 
sustained multiple lacerations about the face and neck; a 
palpable fracture of the left clavicle; a fracture of the 
right wrist; left ulnar nerve entrapment; and a cerebral 
concussion.  Upon admission to the hospital, he was kept in 
intensive care for several days for observation.  In early 
January 1973, he was allowed to go to the rehabilitation 
ward.  He developed numbness in the left arm, requiring 
surgery, which was conducted in February 1973.  He remained 
in rehabilitation until he was discharged from the hospital 
on May 4, 1974.  

Subsequent service treatment records from June 1974 through 
the Veteran's separation are negative for orthopedic and 
neurologic complaints involving his spine, extremities, or 
right shoulder.  His April 1975 separation examination 
evaluated his musculoskeletal system as normal.  

According to his Social Security Administration (SSA) 
records, the Veteran's employment history since separation 
shows an unknown history from 1975 to 1980, followed by a 
variety of jobs, including working in a warehouse and making 
deliveries for roughly five years, roofing and carpet laying 
for a period of four years, and then telemarketing for three 
years, ending work in 1998.  In his hearing before SSA 
personnel, as well as in his written statements submitted in 
conjunction with his SSA disability claim, he admitted to 
lifting up to 100 pounds or more, and frequently lifting 50 
pounds or more, in the course of his duties loading trucks 
and trains and making deliveries. 

Post-service clinical treatment records from the VAMC in 
Orlando date from October 2000 to August 2006.  Additional 
records from the VAMC in Tampa are of record, and date from 
October 2000 to September 2006.  There are also sporadic 
treatment records from private sources in 1991 and 2003.   
Pertinent records are discussed in the context of each claim.

The current medical evidence shows that the Veteran carries 
diagnoses of cervical myelopathy with degenerative changes 
and lower cervical radiculopathy in the upper extremities.  
See April 2005 VA examination and concurrent EMG.  These 
diagnoses cover the Veteran's claims for a cervical spine 
disability and bilateral arm pain and will be discussed 
together.  Additionally, an x-ray and MRI in August 2003 
demonstrated degenerative changes of the lumbosacral spine 
with disc bulges.  A September 2005 EMG of the lower 
extremities showed severe axonal sensorimotor neuropathy, and 
noted that concomitant lower L-S radiculopathy could not be 
ruled out.  These diagnoses will also be discussed together.  
Referable to the right shoulder claim, an October 2007 VA 
examination noted a finding of right shoulder weakness with 
pain.  This will be covered separately below.


Cervical Spine Disability & Arm Pain Claims 

The Veteran contends that the in-service motorcycle accident 
caused his now significant cervical spine disability.  As 
noted above, the Veteran presented with no orthopedic 
complaints referable to his neck when being treated for the 
injuries sustained in the motorcycle accident.  During the 
time period in which he was hospitalized, he was examined 
thoroughly on several occasions; however, no pathological 
findings were made referable to his cervical spine.  In the 
year following the accident prior to separation, he had no 
complaints, treatment, or diagnosis of a cervical spine 
problem.  The Veteran's April 1975 separation examination was 
negative for pathological findings relating to the neck or 
upper extremities.  

Post-service records date from 1991 forward.  A February 2001 
progress note documented tingling in the Veteran's hands, and 
a diagnosis of carpal tunnel syndrome was suggested.  In 
August 2001, he continued to have tingling with numbness, and 
an electromyograph (EMG) was ordered.  The results confirmed 
the Veteran's service-connected left ulnar disability but 
were otherwise normal.  By January 2002, the symptoms were 
increasing, and the Veteran began experiencing significant 
pain in his extremities.  Cervical and lumbar spine testing 
was conducted in January 2003, and revealed  cervical 
myelopathy with DDD which was causing upper extremity 
neuropathy.  From that point forward, the Veteran underwent 
two surgeries and continued to be treated for pain and 
weakness associated with his disc disease.  

In March 2004, the Veteran's treating neurosurgeon wrote in 
the clinical records that he had reviewed the Veteran's 
military records concerning his in-service accident.  He said 
with regard to the Veteran's cervical disease, it was 
possibly related to the accident, as degenerative disease was 
often worsened with antecedent trauma.  He noted that 
specific linkage cannot be proven.  This opinion, though 
offered by a competent medical professional, cannot support a 
grant of benefits, as it is equivocal as to the presence of a 
causal relationship.  See Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991).  At most, it suggests a possible association 
between the Veteran's current disability and his service.  On 
that basis, further medical opinion was sought. 

In April 2005, the Veteran underwent a VA examination to 
determine the nature and etiology of his diagnosed cervical 
spine disorder.  The examining physician reviewed the 
Veteran's claims file, as evidenced by his accurate 
description of the in-service event as well as other 
pertinent details, such as the Veteran's post-service 
employment history.  He also conducted a full examination of 
the Veteran.  Based on this information, the physician noted 
that there were no complaints referable to the neck during 
his service, including while being treated for the motorcycle 
accident injuries.  He also noted the Veteran's job history 
involving heavy physical labor after leaving the military.  
Despite this information, however, he concluded that he could 
not give a "definitive opinion" on the matter of service 
connection without speculation.  As no opinion was offered, 
the Board sought additional medical evidence in October 2008, 
by requesting an expert opinion.

In December 2008, the Assistant Chief of the Neurological 
Service at a VAMC not affiliated with the Veteran's claim 
reviewed the entirety of the claims file and offered an 
opinion.  He described in detail all of the pertinent 
records, including the Veteran's service treatment records 
and post-service clinical records.  He found it unlikely that 
the Veteran's cervical spine disability was related to the 
injuries sustained in service.  He noted that it was 
medically feasible to speculate that one single traumatic 
event, such as the Veteran experienced, could have damaged 
the cervical spine so as to cause misalignment and predispose 
him to DDD.  He explained, however, that such an injury 
should have caused acute pain in the neck and/or should have 
become a chronic problem, easily aggravated by head turning 
and Valsalva maneuvers that typically accompany the lifting 
of heavy loads and sudden exertion of manual labor.  He 
concluded that the lack of such neck complaints immediately 
following the accident and during the weeks and months that 
followed suggested that any neck injury that did occur at 
that time was clinically trivial.  He also noted that the 
Veteran had other risk factors for the development of DDD, 
such as advancing age, smoking, and a history of physical 
activity associated with repetitive stress on the spine over 
many years in his post-service employment.  

In support of his conclusion, the expert submitted excerpts 
from two medical journals on the topic, which show the 
difference of opinion in the medical literature as to whether 
trauma causes DDD.  He noted specifically that while there is 
debate on the issue, he was unable to find any peer-reviewed 
medical study that stood for the proposition that a single 
traumatic event that had not caused a major structural change 
(such as the Veteran's) was associated with a statistically 
significant increased risk for developing DDD.  He concluded 
that it was unlikely that there was a relationship in this 
Veteran's case.

This opinion is found to be highly credible and probative of 
the issue of nexus.  The report shows that the expert had 
full access to, and made use of, all evidence that was 
pertinent to the determination.  He made a medical conclusion 
using the appropriate standard (likely versus not likely) and 
explained the basis for that conclusion.  He further provided 
medical facts and principles in support of the conclusion.  
For these reasons, this opinion outweighs that offered by the 
Veteran's treating neurologist, which does not provide any 
basis for the conclusion drawn, nor evidence knowledge of the 
relevant facts, such as the Veteran's specific treatment in 
service and his post-service history.

The Veteran now reports that he had neck pain from the time 
of the accident forward.  He also submitted a statement in 
May 2008 from a friend who reported knowing the Veteran since 
1981 and who remembered him having neck pain.  While the 
Veteran and his friend are competent to so state, the 
credibility of the statements must be considered.  Notably, 
these statements were made decades after the 1972 accident.  
They are found to be less probative of the Veteran's medical 
state at that time than are the numerous records dated 
contemporaneously with the accident, which contain no 
evidence of an injury to the neck or even relevant subjective 
complaints of pain.  Further discrediting their credibility 
is the evidence demonstrating that the Veteran was able to 
maintain employment in manual labor for several years 
following service, which the medical evidence suggests would 
have been problematic if he had sustained a serious neck 
injury in 1972.  

While the Veteran has indicated that he had pain during this 
time, but did not seek treatment for it because of an 
inability to pay for healthcare, the medical evidence that is 
available dates from 1991 to the present.  Although treated 
for other unrelated disorders, it was not until 2001 that he 
presented with complaints referable to his neck.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (2000).  Based on the totality 
of the evidence, the Veteran's statements regarding the 
continuity of his neck symptoms from service are not found to 
be credible.  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, a form of arthritis) manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, the 
Veteran separated from service in 1975.  However, the first 
diagnosis of degenerative changes in the cervical spine are 
on    x-ray dated in 2002, well outside of the one year 
presumptive period; therefore, the presumption does not 
apply.  In all, the claim of entitlement to service 
connection for DDD of the cervical spine cannot be granted. 

The medical evidence relates the Veteran's arm pain and 
numbness to his cervical spine disc disease.  See, e.g., 
initial myelopathy diagnosis in July 2003.  Subsequent 
records in April 2005 also show a superimposed development of 
carpal tunnel syndrome affecting the functioning of the arms.  
At no point has it been related to the 1972 accident.  As 
service connection for the cervical spine DDD is denied, the 
related neuropathy of the upper extremities must also be 
denied.

Lumbosacral Spine Disability & Leg Pain Claims

The Veteran appears to contend that his currently diagnosed 
DDD of the lumbosacral spine is secondary to his cervical 
spine disability.  Alternatively, he contends that his 
lumbosacral spine disability is due to the injuries he 
sustained in the motorcycle accident in service.  

Referable to the Veteran's first argument, secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  As discussed fully above, service 
connection is not warranted for the Veteran's cervical spine 
disability.  Therefore, regardless of any medical connection 
between the Veteran's lumbosacral spine disability and his 
cervical spine disability, by operation of law, secondary 
service connection cannot be granted. 

Referable to the Veteran's direct service connection 
argument, the service treatment records show no complaints 
referable to the low back, either at the time of the accident 
or in the year following it.  The Veteran's April 1975 
separation examination shows no abnormal findings referable 
to the low back.  

Post-service treatment records, dating from 1991 forward, 
show an initial documented complaint referable to the 
lumbosacral spine in January 2002, at which time the Veteran 
was experiencing numbness in his extremities.  An x-ray 
revealed mild degenerative narrowing of the vertebrae and 
osteophyte formation.  Subsequent treatment records show a 
worsening of the lumbosacral spine condition.

In October 2008, the Board requested an expert to review the 
file and opine as to whether the Veteran's current 
lumbosacral spine disability was related to the in-service 
motorcycle accident.  The resulting opinion, dated in 
December 2008, detailed the Veteran's medical and 
occupational history from service forward to the present.  
Upon review of the entire record, the neurologist found that 
it was not likely that his lumbosacral spine DDD was related 
to the in-service accident.  

The neurologist explained that trauma to the spine can cause 
disc herniation, fracture, and/or instability of the spine, 
which can predispose one to arthritis and also could result 
in radiculopathy such as the Veteran has experienced.  
However, in this instance, there was no documented evidence 
of a spinal injury or structural damage to the spine, nor 
evidence of symptoms that would be present had an injury 
occurred, such as back pain, sensory loss, or sciatica.  
Instead, the neurologist found that the Veteran's post-
service work history was more likely the cause of his low 
back pain and subsequent radiculopathy.  

This is the sole medical opinion of record referable to the 
etiology of the Veteran's low back disability.  It was 
offered by a competent medical professional who had fully 
reviewed all pertinent evidence related to the claim.  The 
expert included a rationale for the opinion offered, which is 
supported by the evidence of record.  Absent evidence to the 
contrary, the Board is not in a position to further question 
this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
It is highly probative of the issue at hand, and finds 
against a nexus to service.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Direct service connection is 
not warranted.  

Nor does the presumption for chronic diseases such as 
arthritis under 38 C.F.R. §§ 3.307, 3.309, benefit the 
Veteran in this instance.  He separated from service in April 
1975.  His first documented diagnosis of degenerative changes 
in the lumbosacral spine consistent with arthritis was in 
January 2002.  This falls outside of the one year presumptive 
period.  No basis exists for granting the Veteran's claim of 
service connection for the lumbosacral spine disability. 

The medical evidence of record shows two diagnoses with 
respect to the Veteran's leg pain.  A September 2005 EMG of 
the lower extremities showed severe axonal sensorimotor 
neuropathy, and noted that due to the severity of the 
neuropathy, concomitant lower L-S radiculopathy could not be 
ruled out.  As the December 2008 neurologist's opinion stated 
above, the L-S radiculopathy is related to the Veteran's DDD 
of the lumbosacral spine.  As the evidence does not support a 
relationship between that disability and the Veteran's 
service, the associated radiculopathy is likewise not 
related.  

The neurologist also reviewed the Veteran's diagnosis of 
axonal neuropathy.  He explained that such neuropathy 
generally indicates an underlying metabolic process such as 
diabetes, uremia, or kidney failure.  Alternatively, it could 
be inherited or idiopathic (of unknown etiology).  
Regardless, he was aware of no medical link between such 
neuropathy and DDD of any part of the spine.  Nor could he 
posit a link between it and the Veteran's service.  In short, 
there is no evidence of a nexus between the Veteran's 
bilateral lower extremity neuropathy and his service.  The 
claim for service connection for leg pain must be denied.

Right Shoulder Claim 

The extensive medical record has been reviewed thoroughly.  
It is negative for a diagnosis of a current right shoulder 
disability.  The Veteran was noted to have pain in his 
shoulder in September 2002 and March 2004.  No diagnosis, 
however, was rendered on either occasion to account for that 
pain.  Due to his complaints of pain, x-rays of the right 
shoulder were taken in May 2007.  The x-ray revealed no 
abnormality.  The Veteran subsequently underwent a VA 
examination, in October 2007.  At that time, the Veteran 
reported that his shoulder had hurt since his 1972 motorcycle 
accident.  Objective examination revealed that the Veteran 
had some pain and weakness associated with the right 
shoulder, but no disability was diagnosed.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Although the Veteran is competent to report that he has pain 
in his shoulder, he does not have the medical training and 
expertise required to diagnose the problem.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   In the absence 
of a current clinical diagnosis, service connection for right 
shoulder pain and weakness must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In short, the preponderance of the evidence is found to be 
against the Veteran's claims; therefore, the benefit of the 
doubt provision does not apply.  His claims for service 
connection must be denied.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine with cervical myelopathy and 
neuropathy is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.

Entitlement to service connection for axonal sensorimotor 
neuropathy and radiculopathy of the lower extremities, 
claimed as disability of the legs, is denied. 

Entitlement to service connection for a right shoulder 
disability is denied.



______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


